Citation Nr: 0330905	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2000, for a 100 percent rating for coronary artery disease 
with hypertension based on clear and unmistakable error 
(CUE) in a December 1986 rating decision, based upon accrued 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to 
January 1967.  He died January [redacted], 2001.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  A December 2000, rating decision granted 
service connection for coronary artery disease with 
hypertension with a 100 percent rating, effective 
October 13, 2000.  By rating decision of July 2001, service 
connection for the cause of the veteran's death was granted.  
By rating decision of July 2002, an earlier effective date 
for the veteran's award of 100 percent for coronary artery 
disease with hypertension based on accrued benefits was 
denied, and the current appeal ensued.  

The appellant testified before the undersigned acting 
Veterans Law Judge (VLJ) on May 2, 2003.  This acting VLJ 
will render the decision in this claim.  A copy of the 
transcript of this hearing is of record in the claims file.  


FINDINGS OF FACT

1.  The veteran was granted service connection for coronary 
artery disease with hypertension by rating decision of 
December 2000.  A 100 percent rating was awarded, effective 
October 13, 2000.  

2.  The veteran was notified of his grant of service 
connection for coronary artery disease with hypertension 
through his fiduciary, the appellant, in December 2000.  

3.  The veteran died on January [redacted], 2001.  No appeal on the 
veteran's behalf was made prior to that time.  

4.  The appellant has no standing to request a review of a 
claim on the veteran's behalf.  


CONCLUSION OF LAW

An effective date earlier than October 13, 2000, for a 
100 percent rating for coronary artery disease with 
hypertension based on CUE in a December 1986 rating 
decision, based on accrued benefits is precluded by law.  
38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to accrued 
benefits due and payable to the veteran at the time of his 
death.  She maintains that an earlier effective date was 
warranted for the veteran's 100 percent coronary artery 
disease with hypertension based on CUE in a December 1986 
rating decision.  

Under applicable criteria, periodic monetary benefits under 
laws administered by VA to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on the evidence in the file at date of death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual be paid to the veteran's spouse.  
Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application 
is incomplete at the time it is originally submitted, VA 
shall notify the claimant of the evidence necessary to 
complete the application.  If such evidence is not received 
within one year from the date of such notification, no 
accrued benefits may be paid.  38 U.S.C.A. 
§ 5121(a)(1)(A)(c); 38 C.F.R. § 3.1000(a)(1)(i)(c) (2003).  

In the instant case, the veteran died January [redacted], 2001 due to 
coronary artery disease and congestive heart failure.  The 
same month, the appellant filed a claim for dependency and 
indemnity compensation and accrued benefits by a surviving 
spouse.  However, at that time, the veteran did not have any 
pending claims, as his claim for service connection for 
coronary artery disease had just been granted by rating 
decision of December 2000.  The next month, the veteran 
died.  He did not appeal the effective date of the rating 
prior to his death, nor did he file a claim that there was 
CUE in the initial 1986 determination denying service 
connection for coronary artery disease with hypertension.  

It is important to note, that the appellant is unable to 
obtain the veteran's benefits except those she warrants as 
accrued benefits.  Veteran's claims for benefits do not 
survive the veteran.  After a veteran's death, the claim is 
no longer one for disability compensation but rather one for 
accrued benefits.  Zevalkink v. Brown, 102 F.3d 1236, 1244 
(Fed.Cir. 1996).  Since there are no accrued benefits due, 
the appellant does not warrant benefits in this regard.  

Further, the Federal Circuit held that the statutory scheme 
that provides for CUE claims expressly provides that a 
survivor has no standing to request review of a decision 
affecting the disability benefits of a deceased veteran on 
the grounds of CUE; the survivor is not the disability 
claimant.  Haines v. West, 154 F.3d1299, 1301 (Fed.Cir. 
1998).  Therefore, the appellant does not have standing to a 
CUE claim on the veteran's behalf.  

In a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As 
the appellant seeks entitlement to accrued benefits for 
which she is not eligible, the claim must be denied as 
lacking legal merit.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duty to 
notify and duty to assist a claimant in developing the 
information or evidence necessary to substantiate a claim.  
Because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable.  Mason v. Principi, 
16 Vet.App. 129, 132 (2002).  In this case, the appellant 
has submitted an application requesting benefits to which 
she is not entitled to as a matter of law.  


ORDER

Being without legal merit, the claim for entitlement to an 
effective date earlier than October 13, 2000, for a 
100 percent rating for coronary artery disease with 
hypertension based on clear and unmistakable error (CUE) in 
a December 1986 rating decision, based upon accrued benefits 
is denied.  


____________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



